Citation Nr: 1118549	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to June 1987.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

The Board remanded the case for additional development of the record in September 2007 and October 2009.  

The issue of a total rating based on individual unemployability by reason of service-connected disability is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran currently is not shown to have a diagnosis pertaining to an acquired psychiatric disorder, to include PTSD, that can be causally linked to an event or incident of his active service.



CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disability, to include PTSD, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of the VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In an October 2005 letter, issued prior to the rating decision on appeal, and in a October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The October 2007 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, service personnel records, private and VA medical records, and VA examination reports.  

The Board notes its October 2009 remand directed an attempt be made to procure the records from the Veteran's reported hospitalization at the VA Medical Center (VAMC) in Durham, North Carolina in 1985.  That facility was contacted in June 2010 and that facility indicated that the records were transferred to Washington in 1990 and were not returned.  It was further noted that, since the Veteran's treatment had occurred while he was on active duty, such records would be with the National Personnel Records Center.   Finally, it was stated that the Veteran did not start going to the Durham VAMC until 1988.  In light of the fact that the Veteran was not treated at the Durham VAMC until 1988, as well as the ultimate conclusion that the Veteran does not have any acquired psychiatric disability, any failure in the duty to assist is not prejudicial.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  

Rather, the analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD in this case.  With respect to PTSD, the Veteran reports having experienced two stressors during his active.  He reports witnessing a helicopter crash while on active duty.  In addition, he claims to have received a gunshot wound to the right thigh while he was on leave during service.  

The Board observes that service connection has been established for the residuals of a gunshot wound to the right thigh, with a scar.  

The service treatment records show that the Veteran was seen in February 1986 with a 22 caliber slug in his right thigh and reported being wounded while was on leave.  He was treated at a VA hospital at that time, but the bullet was not removed.  

The Veteran also was hospitalized during service in June 1986 for headaches.  The examiner had begun to suspect a conversion disorder.  He noted that the Veteran was having considerable difficulties in his unit and was threatened with being discharged from service.  

The examiner added that the headaches could be precipitated at any time by wearing his steel pot and that this was entirely inconsistent with any kind of headache and suggested a functional origin of the pain.  The diagnosis was that of headaches, exact etiology not clear; conversion disorder suspected.  

The diagnosis following a VA psychiatric examination in July 1987 was question of conversion disorder, by history, without pertinent findings on examination.

When examined by VA in December 1991 and January 1992, it was reported the Veteran's mood was anxious.  The diagnosis was that of cocaine and alcohol dependency.

The Veteran also was seen in a VA outpatient treatment clinic in May 1993 requesting admission for substance abuse.  He described his mood as depressed.  

In a statement dated August 2004, a private psychiatrist reported examining the Veteran who related that, while in service, he witnessed a helicopter crash and the death of a soldier who was hit with debris.  He also reported being shot in 1985 when he was on leave.  He asserted that he had chronic and severe PTSD symptoms since these experiences.  

The Veteran reported his symptoms included frequent intrusive thoughts, frequent nightmares, sleep disturbance, irritability, anger outbursts, memory problems and hypervigilance.  

The Axis I diagnoses were those of PTSD, and history of alcohol and cocaine abuse.  The Axis IV diagnoses were those of gunshot wound and witnessing helicopter crash and death of soldier.

A VA psychiatric examination was conducted in April 2005 when the Veteran reported experiencing problems since 1987.  His symptoms were worse in that he had more recurrent dreams and nightmares, as well as intrusive thoughts.  He added that, in the fall of 1982, he was at a landing zone when a helicopter that was about to land began to malfunction and his platoon sergeant yelled to take cover.  The rear rotor came off, and a friend of his (who the Veteran identified by name) ran to get away, rather than jumping behind sand bags.  The Veteran reported that the rotor cut off his friend's head.  The diagnoses were those of PTSD, polysubstance abuse and anxiety disorder, not otherwise specified.  

In an August 2005 memorandum, the physician who conducted the April 2005 VA psychiatric examination commented that his diagnosis was based solely upon the stressful experience of the decapitation of a fellow soldier.  

The Veteran was afforded a VA psychiatric examination in May 2009.  He described having a depressed mood at times, as well as anxiety symptoms, general tension, hypervigilance and nightmares of both military and non-military episodes.  The diagnoses were those of an anxiety disorder, not otherwise specified, and alcohol and cocaine dependence, in full, sustained remission.  

The examiner concluded it was at least as likely as not that the Veteran's anxiety disorder was exacerbated by and perhaps originated with the gunshot wound he sustained on leave during service.  The Veteran described a concerted effort on his part to conceal the wound out of concern over the impact it would have on his military career.

The evidence against the Veteran's claim includes the service treatment records and the post-service evidence of record.  The service treatment records disclose the Veteran was seen on many occasions for complaints relating to headaches.  It was noted in November 1986 that, given the Veteran's response to subtherapeutic doses of medication, the frequency of his visits, and his claim to have been up before a Medical Board for almost three months without documentation, the index of suspicion for malingering had to be very high.  

The Veteran was hospitalized in January 1987 and presented with a history of being shot in July 1985 by his father who was trying to shoot a snake while they were fishing.  The bullet was removed during the hospitalization.

In 2005, VA searched the Department of Defense website for the name of the soldier provided by the Veteran whose death he allegedly witnessed.  It was indicated that the search revealed two matches for the name. However, neither soldier had died in the fall of 1982, the timeframe cited by the Veteran.

In a statement dated in October 2006, the Veteran asserted that his PTSD symptoms began after the helicopter crash in 1982 and became worse after he got shot in 1985.  He claimed the symptoms included frequent intrusive thoughts, nightmares, flashbacks of witnessing death and injury of other soldiers in his unit, sleep disturbance and irritability.  

Following the May 2009 VA psychiatric examination, the examiner stated that the Veteran had features of generalized anxiety disorder with headaches, muscle tension, irritability and insomnia, features of a panic disorder with discrete episodes of fear, difficulty breathing and sweating and some features of PTSD with nightmares and hypervigilance, but did not meet the criteria for any of these disorders.  

Pursuant to the October 2009 remand action, the Veteran was afforded psychiatric examinations by two examiners in August 2010.  It was noted that the examiners had reviewed the claims folder.  

The report showed that the only stressor mentioned by the Veteran during the April 2005 VA psychiatric examination was the helicopter incident in 1982.  It was also noted that the May 2009 examination revealed the Veteran described his efforts to conceal the wound out of concern over the impact it would have on his military career.  

It was also stated that the Veteran reported at the October 2006 general medical examination that he had sustained an accidental gunshot wound to his right thigh in July 1985.  At that time, the Veteran claimed he was coming out of a store and was involved in some kind of gang action between two groups.  

The examiner observed this was a different account of the shooting than the Veteran had previously furnished.  The Veteran stated his story about his father shooting a snake was not true and was a fabrication by medical personnel.  The examiners in August 2010 stated a review of the medical records revealed the Veteran had multiple hospitalizations for substance abuse and headache.  

The August 2010 report showed that the Veteran related that his father was both physically and verbally abusive.  He was generally not a happy child and recalled being a scared, nervous child.  He entered service to get away from his problems at home.  It was observed the Veteran did not endorse or go into detail about this history during his evaluation with one of the examiners.  

In contrast, the Veteran reported his upbringing was "pretty good."  He did not discuss any history of abuse, being unhappy or exhibiting behavioral disturbances.  Following a mental status evaluation, the diagnosis was that of cocaine and alcohol abuse/dependence, in full sustained remission, by history.  

The examiners commented that, while the Veteran endorsed persistent anxiety and mood symptoms during each evaluation, there were several inconsistencies between each of these evaluations, as well as when compared to previous evaluations by other providers.  

In this regard, the Veteran stated to one examiner in August 2010 that he did not believe anyone was injured during the helicopter crash, but there were multiple reports clearly showing the Veteran stated seeing a soldier killed (and at least once said the victim was decapitated) in the crash.  

Although the Veteran previously said that the crash was in 1982, he now asserted it was in 1984.  Additionally, he told the other provider in August 2010 that he had witnessed a helicopter crash that involved injury to another individual.  The report further notes the discrepancies throughout the record concerning the gunshot wound he sustained while on leave during service.  

In August 2010, the Veteran stated during one evaluation he could not recall who shot him or how he was shot, but only remembered being on his way to a convenience store and then driving himself home with blood all over him.  At the other evaluation in August 2010, he said he knew who shot him and remembered there were two accomplices in the car when he was shot.

With respect to PTSD, the Veteran referred to the incident when he was shot as the stressor providing the basis for his claim.  

In summary, the examiners acknowledged the Veteran endorsed elevated levels of anxiety, depression, irritable mood and isolative behavior, but there were several inconsistencies in the Veteran's report between both current evaluations and with previous evaluations.  It was also noted the Veteran displayed response styles on two objective psychological instruments indicating an attempt to exaggerate an unfavorable impression and endorse symptoms that were atypical of persons with actual psychiatric disorders.  Despite the Veteran's endorsement of several anxiety and mood symptoms, given his response style as well as inconsistent responses across interviews, the VA examiners noted that a diagnosis of mood or anxiety disorder could not be made.  The examiners concluded that they could not make a determination about the presence or absence of particular Axis I or Axis II disorders or whether existing psychopathology was related to service without resorting to speculation.

In light of the numerous inconsistencies in his statements, the Veteran is not found to have presented credible lay assertion in this case.  Moreover, the fact remains that the most comprehensive evaluation concluded that the Veteran did not have an  acquired psychiatric diagnosis.  

While the Board acknowledges the August 2004 report from a private psychiatrist, as well as the conclusion following the May 2009 VA psychiatric examination, such evaluations failed to consider the entire record.  These reports did not discuss the conflicting statements the Veteran had provided and, accordingly, the findings and conclusions are of limited probative value.  

In sum, as there is no current diagnosis of PTSD or any other acquired psychiatric disorder that can causally be linked to the Veteran's period of service, the evidence is found to preponderate against the Veteran's claim.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claim noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a claimed acquired psychiatric disorder, to include PTSD, is denied.



REMAND

The Veteran also asserts being unable to work as the result of his service-connected disabilities.  In a statement received by VA in May 2010, the Veteran reported having been to the emergency room due to headaches about ten times and admitted to the VAMC in Durham in May 2010.  

Some of the records from this hospitalization were submitted, but there is no indication such records were considered in the Supplemental Statement of the Case issued in November 2010.  No attempt has been made to obtain the discharge summary from the May 2010 VA hospitalization.  

Following the VA internal medicine examination in May 2009, the examiner commented the records reflected a few episodes of progressive headaches that resulted in severe pain and required intervention, but the notes also indicated that the Veteran had extensive periods where he had done well.  The Board notes the most recent VA neurology examination was conducted in October 2006.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request information concerning all treatment he has received for his service-connected disabilities since 2008.  He should specifically be requested to provide this information concerning his emergency room visits for headaches.  

After securing any necessary authorizations for release of information, the RO should seek to obtain copies of all clinical records referred to treatment of the Veteran, to include the VAMC discharge summary from the May 2010 hospitalization, that are not already contained in the claims file.

2.  The RO then should schedule the Veteran for a VA neurology examination to determine the severity of his service-connected headache disorder.  All necessary tests should be performed.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether the service-connected headaches, without regard to age or any nonservice-connected disability, preclude the Veteran from securing and following substantially gainful employment in light of his educational and occupational background.  A rationale for the conclusion should be provided.

3.  After completing all indicated development to the extent possible, the RO should readjudicate any claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive appropriate Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


